Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 21, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143901                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 143901
                                                                   COA: 298183
                                                                   Washtenaw CC: 08-001947-FC
  DWIGHT ERVIN TAYLOR,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 22, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 21, 2012                      _________________________________________
           p0314                                                              Clerk